Citation Nr: 1208348	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  07-24 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial compensable rating for residuals of a bilateral vasectomy to include an epididymal cyst.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1985 to September 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which, in pertinent part, granted the Veteran's claim for service connection for an epididymal cyst and assigned an initial noncompensable rating.

Jurisdiction over this matter was subsequently transferred to the Cleveland, Ohio Regional Office.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Board remanded this matter for additional development in June 2011.

The RO had styled the instant matter as an "epididymal cyst (claimed as testicular pain)" in the October 2005 rating decision.  However, in light of the findings in the March 2011 VA examination discussed below, the Board is restyling the claim as residuals of a bilateral vasectomy to include an epididymal cyst to properly encompass the manifestations of his disability.

In June 2011, subsequent to the issuance of the May 2011 supplemental statement of the case (SSOC), the Veteran submitted evidence pertinent to the claim on appeal.  RO consideration of this evidence was waived by the Veteran's representative in February 2012.  See 38 C.F.R. § 20.1304 (2011). 


FINDING OF FACT

The Veteran's residuals of a bilateral vasectomy manifested as daytime voiding every four to five hours and nocturia two times per night, at worst.  Daytime voiding between one and two hours, nocturia of three to four times per night, renal dysfunction or urinary tract infections is not demonstrated by the evidence of record.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for an initial rating of 10 percent for residuals of a bilateral vasectomy to include an epididymal cyst is granted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1- 4.7, 4.115a, 4.115b, 7525, 7529 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).

The appeal with regard to the instant claim arises from disagreement with the initial rating following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Court of Appeals for Veterans Claims (CVAC) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements are appropriately addressed under the notice provisions of 38 U.S.C. §§ 5104 and 7105.  Hartman, supra.

Where a claim has been substantiated after the enactment of the VCAA, a veteran bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008). There has been no allegation of prejudice in this case with regard to the instant claim.

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159(c)(d).  VA will help a claimant obtain records relevant to his claim(s), whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development of the instant claim.  The evidence of record includes the service treatment records, VA treatment records, various private treatment records and the VA examination reports.  The Veteran has not alleged that his disability has worsened since his last VA examination.  

In a June 2011 remand, the Board instructed the agency of original jurisdiction (AOJ) to conduct a VA genitourinary examination to determine the current severity of the Veteran's residuals of a bilateral vasectomy.  Such an examination was conducted in March 2011.  The Board concludes that there has been substantial compliance with the terms of the previous remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

Thus, there is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.  Therefore, the Board determines that VA has made reasonable efforts to the assist the Veteran in obtaining the evidence necessary to substantiate his claim for increase.

Increased Rating Criteria

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In instances in which a veteran disagrees with the initial rating, the entire evidentiary record from the time of a veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability, and staged ratings are to be considered in order to reflect the changing level of severity of a disability during this period.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by a veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

The Veteran's residuals of a bilateral vasectomy is currently rated under the diagnostic code for benign neoplasms of the genitourinary system.  These residuals are to be rated as a voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.116, 7529.

The rating schedule provides descriptions of various levels of disability in each of these symptom areas. Where diagnostic codes refer the decision maker to these specific areas of dysfunction, only the predominant area of dysfunction shall be considered for rating purposes. Since the areas of dysfunction do not cover all symptoms resulting from genitourinary diseases, specific diagnoses may include a description of symptoms assigned to that diagnosis.  See 38 C.F.R. § 4.115a.

Voiding dysfunction is rated based on urine leakage, frequency or obstructed voiding.  Urinary leakage which requires the wearing of absorbent materials, which must be changed less than two times per day, warrants a 20 percent rating.  Urinary leakage which requires the use of absorbent materials which must be changed two to four times a day warrants a 40 percent rating.  Continual urine leakage, post surgical urinary diversion, urinary incontinence, or stress incontinence warrants a maximum rating of 60 percent when it requires the use of an appliance or the wearing of absorbent materials that must be changed more than four times per day.  38 C.F.R. § 4.115a.

Daytime voiding with an interval between two and three hours and awakening to void two times per night warrants a 10 percent rating.  Daytime voiding with an interval between one and two hours or awakening to void three to four times per night warrants a 20 percent rating.   Daytime voiding with an interval of less than one hour or awakening to void five or more times per night warrants a 40 percent rating.  Id.

Renal dysfunction warrants a noncompensable rating where there was albumin and casts with a history of acute nephritis.  A 30 percent rating is warranted where albumin was constant or recurring with hyaline and grandular casts or red blood cells; or, transient or slight edema or hypertension at least 40 percent disabling under diagnostic code 7101.  A 60 percent rating is warranted where there is persistent edema and albuminura; or, BUN 40 to 80 mg%; or, creatinine 4 to 8 mg; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss or limitation of exertion.  A 100 percent rating is warranted where regular dialysis was required; or precluding more than sedentary activity from one of the following: persistent edema and albuminura; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.  Id.

The Veteran's disability may also be rated under the diagnostic code for chronic epididmyo-orchitis.  Such a disability is to be rated as a urinary tract infection.  38 C.F.R. § 4.115b, 7525.

A urinary tract infection that requires long-term drug therapy, one to two hospitalizations per year and/or that requires intermittent invasive management warrants a 10 percent rating.  Recurrent symptomatic infection that requires drainage/frequent hospitalizations (greater than two times a year) and/or requiring continuous intensive management warrants a 30 percent rating.  38 C.F.R. § 4.115a.

Where the criteria for a compensable rating under a diagnostic code are not met, and the schedule does not provide for a zero percent rating, a zero percent rating will be assigned when the required symptomatology is not shown.  38 C.F.R.          § 4.31. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Residuals of a Bilateral Vasectomy

A June 2005 pre-discharge examination reflected the Veteran's reports of urinating normally during the daytime and two times at intervals of three hours at night.  He was having difficulties starting urination as his stream was weak and had testicular pain.  Incontinence, infections and blood vessel disease were denied.  Physical examination revealed a normal penis and testicles with tender testicles post-vasectomy.  An accompanying scrotal ultrasound revealed an epididymal cyst.  Following this examination, a diagnosis of status-post vasectomy, epididymal cyst was made.

In a June 2007 substantive appeal, the Veteran described the circumstances surrounding his in-service vasectomy and the scrotal pain that he had experienced since that time.

A March 2011 VA genitourinary examination reflected the Veteran's reports of an intermittent pressure-like sensation in his testicles, which he rated as "4/10," that had no aggravating or relieving factors.  He reported voiding three to four times per day and once at night.  Hesitancy, stream complaints, dysuria, incontinence, impotence, urinary tract infections and acute nephritis were denied.  He denied receiving current treatment from a physician and reported "ignoring" the symptoms and "continuing on with his life."  The Veteran politely declined a genitourinary as well as a rectal physical examination.  Various laboratory tests were conducted and the examiner noted that the Veteran intended to obtain a scrotal ultrasound from a private facility; the results of this ultrasound were never received by the VA examiner.  Following this examination and a review of the Veteran's claims file, an assessment of status-post bilateral vasectomy with residual bilateral testicular pain was made.  The Veteran's symptoms began after his in-service vasectomy surgery in 1996 and he was seen several times thereafter for the same complaints.  These complaints have continued since this time.  Hence, his current symptoms are most likely related to his vasectomy performed in 1996.  The epididymal cyst finding on a scrotal ultrasound appeared to be an incidental finding and, in the examiner's opinion, did not have a bearing as to current symptoms.

A June 2011 private scrotal radiographic report had detailed the presence of small bilateral hydroceles and a left epididymal cyst.

The Veteran's residuals of a bilateral vasectomy manifested as voiding  "normally" during the day and two times at night with testicular pain in the June 2005 VA examination.  In the March 2011 VA examination, the Veteran reported voiding three to four times per day (i.e., every four to five hours) and once at night.  Night time voiding of two times per night warrants a 10 percent rating.  The Veteran has denied, and the clinical evidence has not shown, renal dysfunction or nephritis.  The Veteran's subjective complaints of testicular pain could potentially be rated under the diagnostic code for epididmyo-orchitis, however, the Veteran has denied a history of urinary tract infections and the clinical evidence has not demonstrated urinary tract infections.  A rating in excess of 10 percent is therefore not warranted.  See 38 C.F.R. § 4.115a, b, 7525, 7529.
Extra-schedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extra-schedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(1)(b).  

The question of an extra-schedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular consideration when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extra-schedular rating, the threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step--a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

As detailed above, the Veteran's residuals of a bilateral vasectomy manifested as daytime voiding every four to five hours and nocturia of two times per night, at worst, with subjective complaints of testicular pain.  These factors are contemplated by the rating criteria.  There have been no reported factors outside the rating schedule.  Marked interference with employment beyond that which is contemplated by the rating criteria was not shown in the evidence.  Consideration of an extra-schedular rating is therefore not warranted.

The Court has held that a total disability rating based upon individual unemployment is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.   38 C.F.R. § 4.16.

The Veteran reported working at a manufacturing facility in a March 2011 VA examination and there is no other evidence showing unemployability.  Further consideration of TDIU is not warranted as the Veteran is currently employed.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009) (TDIU is a part of an increased rating or initial rating only when there is evidence of unemployability). 






ORDER

Entitlement to an initial 10 percent rating for residuals of a bilateral vasectomy to an epididymal cyst is granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


